COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 KIM BURT,                                        §
                                                              No. 08-11-00109-CV
                  Appellant,                      §
                                                                 Appeal from the
 v.                                               §
                                                               109th District Court
                                                  §
 ANDREWS COUNTY HOSPITAL                                    of Andrews County, Texas
 DISTRICT D/B/A PERMIAN                           §
 REGIONAL MEDICAL CENTER,                                         (TC# 18,051)
                                                  §
                  Appellee.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the trial court’s

judgment should be vacated and the case dismissed. We therefore vacate the trial court’s

judgment and dismiss the case. We further order Appellant pay all costs of this appeal, and this

decision be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2013.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating